10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintif`f`, Case No. MJ 19-34
v. DETENTION ORDER
MARCUS SANDVIKEN,
Defendant.

 

 

 

The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),
and based upon the factual findings and statement of reasons for detention hereafter set forth,
finds that no condition or combination of conditions which the defendant can meet will
reasonably assure the appearance of the defendant as required and the safety of any other person
and the community.

FlNDlNGS OF FACT AND STATEMENT OF REASONS FOR DETENT|ON

(l] Defendant is charged With making false statements in application and use for
passport in the Southern District of Texas. Defendant has a substantial criminal history and has
used a number of aliases. The government proffered information that defendant uses different
names in order to obtain and possess firearms lt also appears he uses different names to avoid

sex offender registration requirements Based on the information proffered defendant poses a

DETENTION ORDER - l

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

danger to the community in that he uses alternative identifications to engage in criminal
conduct.. It is therefore ORDERED:

(l) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,
from persons awaiting or serving sentences, or being held in custody pending appeal;

(2] Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of a court of the United States or on request of an attorney for the
Government, the person in charge of` the correctional facility in which Defendant is confined
ShaIl deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

(4) The Clerk shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services
Officer.

DATED this 28th day of January, 20]9.

67

BRIAN A_ TSUCHIDA
United States Magistrate Judge

DETENTION ORDER - 2

 

